While it has been held that where a defendant was indicted on two counts, one for simple larceny and the other for receiving stolen goods knowing that they had been stolen, a special verdict merely finding the defendant "guilty of receiving stolen goods," without more, is bad, with the result that the judgment will be arrested, this principle can not be given application to a case such as this, where the defendant was indicted on two counts, one for burglary and the other for receiving stolen goods knowing that they had been stolen, and where the verdict found the defendant "guilty on the second count." Such a verdict had the effect of finding the defendant guilty, not only of receiving the stolen goods, but of receiving them with knowledge of the fact that they had been stolen.
Judgment affirmed. All the Justicesconcur.
                     No. 13432. SEPTEMBER 24, 1940.